Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 30, 2009                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                       Michael F. Cavanagh
  138714                                                                                               Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway,
  DAVID F. SIKKEMA,                                                                                                      Justices
             Plaintiff-Appellee,
  v                                                                 SC: 138714
                                                                    COA: 288809
                                                                    Kent CC: 08-004608-NO
  METRO HEALTH HOSPITAL,
           Defendant-Appellant,
  and
  JOHN S. BRADLEY, M.D.,
             Defendant.
  _________________________________________/

         On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 30, 2009                    _________________________________________
           d1027                                                               Clerk